  Case 3:20-cv-01600-G-BN Document 9 Filed 09/14/20         Page 1 of 1 PageID 69



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




MONIQUE DEGENSTEIN                         )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )      CIVIL ACTION NO.
                                           )
DONALD MILTON SMITH, SEAN                  )      3:20-CV-1600-G (BN)
MCDONALD, and THE MONEY LAW                )
FIRM LLC,                                  )
                                           )
             Defendants.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.




      SO ORDERED.


September 14, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
